FILED
                            NOT FOR PUBLICATION                             APR 12 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CHANEL EPPS,                                     No. 10-56776

              Plaintiff - Appellant,             D.C. No. 3:09-cv-01380-WQH-
                                                 WVG
  v.

COMMISSIONER OF SOCIAL                           MEMORANDUM *
SECURITY ADMINISTRATION,

              Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                             Submitted April 9, 2012 **
                               Pasadena, California

Before: KLEINFELD and M. SMITH, Circuit Judges, and MARBLEY, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Algenon L. Marbley, District Judge for the U.S.
District Court for Southern Ohio, sitting by designation.
      Chanel Epps appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits and supplemental security income. She argues that the

administrative law judge erred by ignoring the opinion of her treating psychiatrist.

We disagree. While the ALJ does not mention the treating psychiatrist by name,

he repeatedly cites and discusses the psychiatrist’s medical reports. Moreover, the

ALJ’s finding that Epps’s “symptoms appear to be adequately controlled with

prescribed treatment” is based upon and consistent with the treating psychiatrist’s

treatment records. Thus, the ALJ did not reject the treating physician’s ultimate

conclusions. See Lester v. Chater, 81 F.3d 821, 831 (9th Cir. 1995). Substantial

evidence in the whole record supports the ALJ’s decision.




      Epps also argues that the ALJ did not adequately analyze and present to the

vocational expert limitations deriving from Epps’s mental impairments. To the

extent the ALJ erred, such error was harmless. See Curry v. Sullivan, 925 F.2d

1127, 1131 (9th Cir. 1990). Although the ALJ did not present Epps’s alleged

mental impairments to the vocational expert, all the jobs identified by the expert

were unskilled and therefore consistent with Epps’s residual functional capacity.

Based on her psychiatrist’s conclusions, her mental impairments would not affect


                                          2
the vocational expert’s conclusion, because they were well controlled by

medication. Thus, no reasonable ALJ could have concluded that Epps could not

perform the jobs identified by the vocational expert. See Stout v. Comm’r, 454

F.3d 1050, 1055-56 (9th Cir. 2006).




      AFFIRMED.




                                         3